DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 2/8/2022.  The amendment and remark, page 8, filed therein has overcome the rejection of independent claim 21 under 35 U.S.C 102(a)(1) by Aldridge et al.  Therefore, the rejection of the claims have been withdrawn.
	Claims 21-36, 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a clamp assembly has a clamp arm pivotable toward and away from an ultrasonic blade…a plurality of electrodes disposed along a length of the clamp arm in a spaced-apart relationship and configured to measure electrical impedance between the plurality of electrodes, wherein the plurality of electrodes includes a distal pair of electrodes and a proximal pair of electrodes, wherein the distal pair of electrodes are distally positioned along the length of the clamp arm relative to the proximal electrodes, wherein the distal pair of electrodes are configured to measure a distal electrical impedance across the clamp arm, and wherein the proximal pair of electrodes are configured to measure a proximal electrical impedance across the clamp arm different than the distal electrical impedance.
Claim 43 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a clamp assembly has a clamp arm pivotable toward and away from an ultrasonic blade 

Claim 44 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a clamp assembly has a clamp arm pivotable toward and away from an ultrasonic blade about a pivot axis such that the clamp arm is configured to clamp tissue between the clamp arm and the ultrasonic blade, and a plurality of electrodes disposed along a length of the clamp arm in a spaced-apart relationship and configured to measure electrical impedance between the plurality of electrodes; and a control module in communication with the plurality of electrodes, wherein the control module is configured to operate at least one of the clamp arm or the ultrasonic blade based on the electrical impedance measured by the plurality of electrodes, wherein the plurality of electrodes are configured to determine a presence of tissue clamped between the ultrasonic blade and the clamp arm at a sensed location along the length of the clamp arm based on the electrical impedance measured by the plurality of electrodes, wherein the control module is configured to rotate one or both of the clamp arm and the ultrasonic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/VI X NGUYEN/Primary Examiner, Art Unit 3771